Citation Nr: 1337510	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.

The Board notes that the Veteran's service connection claims were initially denied by the RO in an April 2010 rating decision.  Prior to the April 2010 rating decision, the Veteran had been scheduled for a VA examination in connection with his claims; however, this examination was not completed due to bilateral blockage of cerumen and because the Veteran failed to reschedule the examination as requested.  On April 28, 2010, the RO received a letter from the Veteran's representative requesting that the examination be rescheduled.  The Veteran and his representative were apprised of the April 2010 rating decision on April 30, 2010; two days after the request for a new examination.  

Due to the April 2010 letter from the Veteran's representative, the Veteran was rescheduled for a VA audiological examination which was completed and associated with the claims file in June 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting, regardless of whether physically on file, when records are generated by VA facilities such records become constructively of record); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the June 2010 VA examination report is new and material evidence which is pertinent to the Veteran's claims, and was associated with the claims file during the appellate period of the April 2010 rating decision.

Thereafter, the RO reconsidered and denied the Veteran's claims in the July 2010 rating decision which reconsidered both of the claims in light of all of the evidence of record, as is consistent with 38 C.F.R. § 3.156(b).  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (holding, "VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it pertains to the claim of service connection for hearing loss, the Board finds that the opinions of record are not adequate.  Here, the June 2010 and August 2011 examination reports state the Veteran's bilateral hearing loss is not at least as likely as not related to his military service.  In this regard, the examiners' rationale, in essence, was that service medical records were negative for hearing loss.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that normal hearing at separation is not a bar to establishing entitlement to service connection for hearing loss.  In cases where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the examiner must consider whether the veteran's disability is caused by service or intervening causes if there is (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385; and (b) there is post service audiometric testing which meets the requirements of 38 C.F.R. § 3.385.  Id. at 159.  Although the Veteran did not meet the requirements of 38 C.F.R. § 3.385 until about 25-30 years after service, he attested to excessive noise exposure in service, and his STRs show a five decibel upward shift in tested thresholds at 500 Hertz (Hz) and 2,000 Hz while in service.  Therefore, another opinion is warranted.  In giving an opinion, the physician must discuss the significance of the absence of hearing loss in service.  

As it pertains to the claim of service connection for tinnitus, the Veteran's service discharge examination report shows that the Veteran denied a history of ear problems.  He also denied having any illness or injury other than those noted and there was no report of tinnitus/ringing in the ears.  In connection with his claim of service connection for tinnitus, the Veteran reported having tinnitus which began in service and continued throughout service.  The Board notes that if service connection is granted for hearing loss then the question becomes whether hearing loss caused or aggravated the Veteran's tinnitus.  As this is a medical question, a VA opinion will be required to address this question.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate medical professional to determine the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner for review in conjunction with the examination.  

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus is related to the Veteran's in-service noise exposure.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused by or aggravated by any service related hearing loss.  As it pertains to the aggravation aspect of the opinion, the examiner should comment as to whether any service-related hearing loss increased the severity of the Veteran's tinnitus.  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

The examiner must state whether there are medical reports or studies that indicate that noise induced hearing loss and/or tinnitus can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his/her medical opinion and should address this theory within his opinion.

A complete rationale for all opinions and conclusions reached should be provided.  The examiner should consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  The examiner should also address the onset of the Veteran's hearing loss.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


